In Mandamus. On respondents’ answer and motion for judgment on the pleadings. Sua sponte, an alternative writ is granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relators shall file a brief within 30 days of the date of this entry; respondents shall file a brief within 20 days after the filing of relators’ brief; and relators may file a reply brief within seven days after filing of respondents’ brief.